ORDER
Upon consideration of (1) respondent’s affidavit, prepared in compliance with Rule 8.1, Rules Governing Disciplinary Proceedings, 5 O.S. 1991, Ch. 1, App. 1-A, by which a request is made that he be allowed to relinquish his license to practice law and membership in the Oklahoma Bar Association [Bar] and (2) complainant’s Application .for Order Approving Resignation pending disciplinary proceedings, THE COURT FINDS:
1. Pending disciplinary proceedings, respondent Waldo E. Jones, II tendered on February 2, 1998 his resignation as an active Oklahoma legal practitioner.
2. Respondent’s resignation was freely and voluntarily tendered; he was not acting under coercion or duress and was fully aware of the legal consequences that would follow from his resignation.
3. Respondent was aware that one grievance has been lodged with the General Counsel of the Bar, which is under investigation. A copy of respondent’s February 2, 1998 affidavit is attached to this order.
4. Respondent recognizes and agrees that he may not apply for reinstatement of his license and of his membership in the Bar before the expiration of five years from the date of this order.
5. Respondent has agreed to comply with Rule 9.1, Rules Governing Disciplinary Proceedings, 5 O.S. 1991, Ch. 1, App. 1-A, and he acknowledges that his license to practice law may be reinstated only upon compliance with the conditions and procedures prescribed by Rule 11, Rules Governing Disciplinary Proceedings, 5-O.S.' 1991, Ch. 1, App. 1-A.
6. Respondent’s resignation pending disciplinary proceedings is in compliance with Rule 8.1, Rules Governing Disciplinary Proceedings, 5 O.S. 1991, Ch.l, App. 1-A.
7. Respondent’s name and address appear on the official roster maintained by the Bar as: Waldo Emerson Jones, II, 110 S. Hartford, Ste. 121, P.O. Box 48600, Tulsa, Oklahoma 74148.
IT IS THEREFORE ORDERED THAT complainant’s application and respondent’s resignation be approved.
IT IS FURTHER ORDERED THAT respondent’s name be stricken from the Roll of Attorneys, and that he may not apply for reinstatement of his license to practice law and of his membership in the Bar before the lapse of five years from the date of this order.
IT IS FURTHER ORDERED THAT respondent comply with Rule 9.1, Rules Governing Disciplinary Proceedings, 5 O.S. 1991, Ch. 1, App. 1-A.
KAUGER, C.J., SUMMERS, V.C.J., and HODGES, LAVENDER, HARGRAVE, OPALA and WATT, JJ., concur.
SIMMS, J., not voting.
ALMA WILSON, J., not participating.
ATTACHMENT

APPLICATION FOR ORDER APPROVING RESIGNATION

Complainant, State of Oklahoma ex rel. Oklahoma Bar Association, by and through its Assistant General Counsel, Janis Hubbard, moves this Honorable Court to enter an Order approving the Resignation Pending Disciplinary Proceedings of Waldo E. Jones, II. In support of this application, Complainant shows the following:
1. Rule 8.2, Rules Governing Disciplinary Proceedings, (“RGDP”) 5 O.S. ch. 1, app. 1-A (Supp.1996), provides:
Upon receipt of the required affidavit, the 'Commission shall file it-with the Clerk of *526the Supreme Court and the Supreme Court may enter an order approving the resignation pending disciplinary proceedings ....
2.Attached and marked as Exhibit “1”, incorporated in and made a part of this Application, is a copy of the free and voluntary resignation from membership in the Oklahoma Bar Association executed by Waldo E. Jones, II. The Resignation Pending Disciplinary Proceedings was executed in conformity with the requirements of Rule 8.1, RGDP.
8. The official roster address of Respondent as shown by the records maintained by the Oklahoma Bar Association is: Waldo Emerson Jones, II, OBA #4813,110 S. Hartford, Ste. 121, P.O. Box 48600, Tulsa, OK 74148.
4. Costs incurred by the Oklahoma Bar Association in this matter in the amount of $105.11 are hereby waived.
WHEREFORE, premises considered, Complainant, Oklahoma Bar Association, prays an order be entered approving the Resignation Pending Disciplinary Proceedings executed by Waldo E. Jones, II and make the resignation effective on the 30th day of January, 1998.
Respectfully submitted this 2nd day of February, 1998.
/s/ Janis Hubbard Janis Hubbard,
OBA #14641
Assistant General Counsel Oklahoma Bar Association
P.O. Box 53036
Oklahoma City,
OK 73152
(405) 416-7007
Attorney for Complainant

CERTIFICATE OF MAILING

The undersigned hereby certifies that on the 2nd day of February, 1998, a true and correct copy of the foregoing Application for
Order Approving Resignation Pending Disciplinary Proceedings was mailed to: Waldo Emerson Jones, II, OBA #4813,110 S. Hartford, Ste. 121, P.O. Box 48600, Tulsa, OK 74148
/s/ Janis Hubbard Janis Hubbard
EXHIBIT 1

AFFIDAVIT OF WALDO E. JONES, II, REGARDING RESIGNATION PENDING DISCIPLINARY PROCEEDINGS

STATE OF OKLAHOMA
COUNTY OF OKLAHOMA
Waldo E. Jones, of lawful age, comes upon oath and deposes and states:
1. My name is Waldo E. Jones, my OBA number is 004813, and I was admitted to the practice of law on April 5,1966.
2. I am submitting this affidavit pursuant to Rule 8.1, Rules Governing Disciplinary Proceedings, (“RGDP”), 5 O.S. ch. 1, app. 1-A (Supp.1996).
3. I desire to resign and:
(A) I am rendering my resignation freely and voluntarily;
(B) I am not being subjected to coercion or duress;
(C) I am aware of the consequences of submitting this resignation.
(D) I am aware that this resignation is subject to the approval of the Supreme Court of the State of Oklahoma; however, I intend that it be effective from the date and time of its execution, and I will conduct my affairs accordingly.
4. I am aware the following grievances have been lodged with the Office of the General Counsel and that investigations are proceeding with regard to these matters:
(A) DC 97-339. A grievance was lodged with the Office of the General Counsel on September 8, 1997, which alleges breach of fiduciary duty.
5. I am aware that the burden of proof regarding the allegations set forth in paragraph four (4) rests upon the Oklahoma Bar *527Association. However, I hereby waive any and all right to contest the allegations.
6. I am aware that the allegations set forth in paragraph four (4) concerning my conduct, if proven, would constitute violations of Rule 1.3, RGDP; and Rules 1.15, 8.3, and 8.4, Oklahoma Rules of Professional Conduct (“ORPC”), 5 O.S. ch. 1, app. 3-A (Supp.1996), and my oath as an attorney.
7. I am aware that, pursuant to Rule 8.2, RGDP, either the approval or disapproval of this resignation is within the discretion of the Supreme Court of Oklahoma.
8. I have familiarized myself with the provisions of Rule 9.1, RGDP, and do hereby agree to comply with all provisions of Rule 9.1 within twenty (20) days following the date of this resignation.
9. I acknowledge and agree I may be reinstated to the practice of law only upon full compliance with the conditions and procedures prescribed by Rule 11, RGDP, and I may make no application for reinstatement prior to the expiration of five (5) years from the effective date of the Order approving this Resignation Pending Disciplinary Proceedings.
10. I acknowledge that, as a result of my conduct, the Client Security Fund may receive claims from my former clients.
11. I agree should the Oklahoma Bar Association approve and pay such Client Security Fund claims, I will reimburse the fund the principal amounts and the applicable statutory interest prior to the filing of any application for reinstatement.
12. I acknowledge the Oklahoma Bar Association has incurred costs in the investigation of the above-stated matter of $105.11, but is willing to waive my payment of costs.
13. Having so stated and affirmed, I hereby request I be allowed to resign my membership in the Oklahoma Bar Association and relinquish my right to practice law.
FURTHER AFFIANT SAITH NOT.
/s/ Waldo E. Jones, II Waldo E. Jones, II
Subscribed and sworn to before me this 30th day of January, 1998.
/s/ signature Notary Public
My Commission Expires:
8/1/2000
/s/ Janis Hubbard
Janis Hubbard, OBA #14641 '
Assistant. General Counsel
Oklahoma Bar Association
P.O. Box 53036
Oklahoma City, Oklahoma 73152 '
(405) 416-7007
ATTORNEY FOR COMPLAINANT